DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
 
The amendments filed on 11/01/2021 have been received, to which the Applicant is thanked. The Applicant has overcome the 112(b) rejection of record and it has been withdrawn.
  
Response to Arguments
 
The arguments have been fully considered, but have not been found to be persuasive. 
 
In response to Applicants argument on pages 5-6 regarding the rejection of record and Bushnell not disclosing the features of claims 1 & 9 by Bushnell in Fig. 8 using a duct 100 to direct air to the top wall (Page 5, Lines 20-25),
The examiner respectfully responds the Examiner would point out that Bushnell meets the limitation of “the first and second curvatures being configured such that fluid which is flown through a pathway defined by the floor, ceiling, and sidewalls, is directed toward a portion of the top wall” as in claim 1, and “the air supply nozzle being configured to direct the fluid flow from the outlet of the refrigeration unit into an interior of the trailer and toward a portion of the top wall”, as in claim 9; the claim language does not require doing so without the use of a duct 100.
	Additionally, the Examiner previously showed the Applicant how fluid from the pathway or nozzle would reach the top wall via the Coanda Effect, even without a duct 100, as outlined in Annotated Figure 3 (which has been located below this argument for the Applicants convenience) as previously disclosed in the Non-Final Rejection filed 07/30/2021 on Page 9.

	In light of the above, the Applicants argument is overcome.


    PNG
    media_image1.png
    487
    699
    media_image1.png
    Greyscale

Annotated Figure 3

In response to Applicants argument on pages 6-7 regarding newly amended claim language in claims 3, 4, 12, 16, & 20
The examiner respectfully responds the Applicants arguments are directed to new amendments to the claim language, which have been addressed in the rejection below. 


Information Disclosure Statement

The Applicant has not rectified the outstanding IDS issue; the previous IDS statement has been reproduced below, and will stand until the Applicant rectifies the issue by formally submitting the foreign documents and their translations.

The information disclosure statement filed 01/17/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings

	While the Examiner is not issuing a formal Drawing Objection, the Examiner would like to make a statement on the record of the details of Figures 2 & 5.
	Figure 2 shows parts of the trailer and the TRU. Those parts are visually reduced by what are known as break lines (see Item A taken from http://www.manufacturinget.org/2011/07/line-conventions/).


    PNG
    media_image2.png
    753
    1257
    media_image2.png
    Greyscale

Item A

	The Applicant has chosen to disclose break lines as in Figure 2 (see Item B) located at the mouth of the outlet portion 202 and seemingly at the base of the TRU, instead of showing the actual, physical dimensions of existing structure on a limited size of a page. 


    PNG
    media_image3.png
    549
    655
    media_image3.png
    Greyscale

Item B

The function of a break line can further be seen in the Applicants Figure 5, with the break line at the base of the TRU, now having moved upwards, with Figure 5 now not showing the bottom part of the TRU that is clearly shown in Figure 2 (see Item C). 


    PNG
    media_image4.png
    551
    963
    media_image4.png
    Greyscale

Item C

	The Examiner would like to make of record the break line at the mouth of the outlet portion 202.

DUTY TO DISCLOSE

The Examiner would like to remind the Applicant of 37 C.F.R. 1.56 and MPEP 2001 in regards to their duty to disclose information material to patentability, as some or all of the prior art used in this rejection comprises of some or all of the inventorship, of which was not disclosed in the IDS, but was known to the inventorship at the time of filing.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4 & 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4 & 16 similarly recite the limitation of “the fluid… is initially directed away from the trailer”, which is unclear as to how the Applicant can claim the flow is directed away from the trailer, when the fluid flow is only ever flowing inside the trailer. For examination purposes it will be interpreted as the fluid flow is initially directed away from the end wall 43, as that is what is shown in the figures.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bushnell et al (US 2015/0202945), hereinafter referred to as Bushnell, as evidenced by Swan as disclosed in “Coanda Effect” from Thermopedia.com. (Swan cited in regards to claim 4 specifically).

Regarding claim 1, Bushnell (US 2015/0202945) shows an air supply nozzle for fluid coupling with an end wall of a trailer which is adjacent to a top wall of the trailer, the air supply nozzle (56, Fig. 1) comprising: a floor (see Annotated Figure 1) having a first curvature (see Annotated Figure 1); a ceiling (see Annotated Figure 1) having a second curvature (see Annotated Figure 1); and sidewalls (see Annotated Figure 1) extending between the floor and the ceiling (see Annotated Figure 1), the floor, 


    PNG
    media_image5.png
    422
    543
    media_image5.png
    Greyscale

Annotated Figure 1

Regarding claim 2, Bushnell shows wherein the floor, ceiling and sidewalls comprise locally flat terminal edges (see Annotated Figure 1) disposable within an interior of the trailer (Fig. 1).  

Regarding claim 3, Bushnell shows wherein: the floor, ceiling and sidewalls form an outlet portion (58, Fig. 1) that is connectable with the end wall of the trailer at an opening in the end wall (Fig. 1 – the entire refrigeration unit 20, which comprises of the outlet portion 58 that is connectable with the end Annotated Figure 2), the portion of the top wall is defined at a second distance from the end wall (see Annotated Figure 2), and the second distance is equal to or greater than the first distance (see Annotated Figure 2).  


    PNG
    media_image6.png
    250
    575
    media_image6.png
    Greyscale

Annotated Figure 2

Regarding claim 4, Bushnell shows wherein the first and second curvatures are configured such that the fluid, which is flown through the pathway defined by the floor, ceiling and sidewalls, is initially directed away from the trailer and is subsequently directed toward the portion of the top wall (See Annotated Figure 3 – the first and second curvatures are configured, such that the fluid flown through the pathway defined by the floor, ceiling, and sidewalls, is initially directed away from the trailer, or end wall 14, as it leaves the pathway, and is subsequently directed towards the portion of the top wall; of which the Examiner would also elaborate, as previously established from the airflow entrainment surrounding the Coanda Effect1 as shown in Annotated Figure 3, that the airflow would be directed towards the top wall, by means of the first and second curvatures being configured to do so).

    PNG
    media_image1.png
    487
    699
    media_image1.png
    Greyscale

Annotated Figure 3

Regarding claim 5, Bushnell shows wherein a cross-section of the pathway is substantially rectangular (Fig. 1 – as the Applicant has outlined in Figure 2 the pathway 21 to be in a substantially rectangular shape, as does the Bushnell show the pathway is substantially rectangular).  

Regarding claim 6, Bushnell shows wherein the floor and the ceiling are substantially parallel with each other (Fig. 1) and the sidewalls are substantially parallel with each other (Fig. 1 – as the Applicant shows the sidewalls 24 to be substantially parallel with each other in Fig. 5, as does Bushnell show the sidewalls to be substantially parallel with each other).  

Regarding claim 7, Bushnell shows wherein the first curvature has a smaller radius of curvature than the second curvature (see Annotated Figure 1).  

Regarding claim 8, Bushnell shows wherein the floor and ceiling have respectively decreasing radii of curvature along the pathway (Fig. 1 – as the Applicant has shown both the floor and ceiling to have respectively decreasing radii of curvature along the pathway as in Fig. 5, as does Bushnell show the floor and ceiling to have respectively decreasing radii of curvature along the pathway).  

Claims 9-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bushnell et al (US 2015/0202945), hereinafter referred to as Bushnell, as evidenced by Swan as disclosed in “Coanda Effect” from Thermopedia.com. (Swan cited in regards to claim 16 specifically).

Regarding claim 9, Bushnell (US 2015/0202945) shows an air supply system, comprising: a trailer (10, Fig. 1) including a top wall and an end wall (14, Fig. 1) adjacent to the top wall (12, Fig. 1); a refrigeration unit (20, Fig. 1) configured to generate a fluid flow; and an air supply nozzle (56, Fig. 1) coupled to an outlet (see Annotated Figure 1) of the refrigeration unit (Fig. 1) and the trailer at the end wall (Fig. 1), WO 2018/022611PCT/US2017/04370810the air supply nozzle being configured to direct the fluid flow from the outlet of the refrigeration unit into an interior of the trailer and toward a portion of the top wall (Fig. 8).  

Regarding claim 10, Bushnell shows wherein the trailer comprises a substantially rectangular body (Fig. 1 – the trailer 10 comprises of a substantially rectangular body).  

Regarding claim 11, Bushnell shows wherein the refrigeration unit comprises: a duct (see Annotated Figure 1); a fan (52, Fig. 1) rotatably disposed within the duct to generate the fluid flow (Fig. 1); and a motor (54, Fig. 8) configured to drive rotations of the fan.  

Regarding claim 12, Bushnell shows wherein the air supply nozzle (56, Fig. 1) comprises: a floor (see Annotated Figure 1) having a first curvature (see Annotated Figure 1); a ceiling (see Annotated Figure 1) having a second curvature (see Annotated Figure 1); and sidewalls (see Annotated Figure 1) extending between the floor and the ceiling (see Annotated Figure 1), the floor, ceiling and sidewalls form an outlet portion (58, Fig. 1) that is connectable with the end wall of the trailer (Fig. 1) at an opening Annotated Figure 2), and the first and second curvatures being configured to direct the fluid flow through a pathway defined by the floor, ceiling and sidewalls (Fig. 1) and toward the portion of the top wall which is defined at a second distance from the end wall (see Annotated Figure 2).   

Regarding claim 13, Bushnell shows wherein the floor, ceiling and sidewalls comprise locally flat terminal edges (see Annotated Figure 1) disposable within the interior of the trailer (Fig. 1).  

Regarding claim 14, Bushnell shows wherein the second distance is equal to or greater than the first distance (see Annotated Figure 2).  

Regarding claim 15, Bushnell shows wherein the air supply nozzle is configured to provide the fluid flow as a turbulent flow (Fig. 1 – the air supply nozzle 56 is configured to provide a turbulent flow of the fluid, as every flow eventually becomes turbulent as the velocity at which moved the air reduces and equalizes with the internal pressure of the space its being moved into).  

Regarding claim 16, Bushnell shows wherein the first and second curvatures are configured such that the fluid, which is flown through the pathway defined by the floor, ceiling and sidewalls, is initially directed away from the trailer and is subsequently directed toward the portion of the top wall (See Annotated Figure 3 – the first and second curvatures are configured, such that the fluid flown through the pathway defined by the floor, ceiling, and sidewalls, is initially directed away from the trailer as it leaves the pathway, and is subsequently directed towards the portion of the top wall; of which the Examiner would also elaborate, as previously established from the airflow entrainment surrounding the 2 as shown in Annotated Figure 3, that the airflow would be directed towards the top wall, by means of the first and second curvatures being configured to do so).

Regarding claim 17, Bushnell shows wherein the floor and the ceiling are substantially parallel with each other (Fig. 1) and the sidewalls are substantially parallel with each other (Fig. 1 – as the Applicant shows the sidewalls 24 to be substantially parallel with each other in Fig. 5, as does Bushnell show the sidewalls to be substantially parallel with each other).  

Regarding claim 18, Bushnell shows wherein the first curvature has a smaller radius of curvature than the second curvature (see Annotated Figure 1).  

Regarding claim 19, Bushnell shows wherein the floor and ceiling have respectively decreasing radii of curvature along the pathway (Fig. 1 – as the Applicant has shown both the floor and ceiling to have respectively decreasing radii of curvature along the pathway as in Fig. 5, as does Bushnell show the floor and ceiling to have respectively decreasing radii of curvature along the pathway).  

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bushnell et al (US 2015/0202945), hereinafter referred to as Bushnell, as evidenced by Swan as disclosed in “Coanda Effect” from Thermopedia.com.

Regarding claim 20, Bushnell (US 2015/0202945) shows an air supply system, comprising: a trailer (10, Fig. 1) including a top wall (12, Fig. 1) and an end wall (14, Fig. 1) adjacent to the top wall (Fig. 1); a refrigeration unit (20, Fig. 1) configured to generate a fluid flow jet (¶0002); an air supply nozzle (56, Fig. 1) coupled to an outlet (58, Fig. 1) of the refrigeration unit and the trailer at the end wall (Fig. 1), the air supply nozzle being configured to initially direct the fluid flow from the outlet of the refrigeration unit away from the trailer (See Annotated Figure 3 – the first and second curvatures are configured, such 3 as shown in Annotated Figure 3, that the airflow would be directed towards the top wall, by means of the nozzle being configured to do so) and to subsequently direct the fluid flow from the outlet of the refrigeration unit into an interior (11, Fig. 1) of the trailer and toward a portion of the top wall (see Annotated Figure 3).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/             Examiner, Art Unit 3762  

/AVINASH A SAVANI/             Primary Examiner, Art Unit 3762                                                                                                                                                                                                                                                                                                                                                                                    


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The attached NPL outlines the Coanda Effect, particularly in Fig. 1(b), that elaborates on the fluid entrainment of a jet of fluid flow from an orifice outlet, and its ability for the jet to attach to a flow boundary, or top wall. 
        2 The attached NPL outlines the Coanda Effect, particularly in Fig. 1(b), that elaborates on the fluid entrainment of a jet of fluid flow from an orifice outlet, and its ability for the jet to attach to a flow boundary, or top wall. 
        3 The attached NPL outlines the Coanda Effect, particularly in Fig. 1(b), that elaborates on the fluid entrainment of a jet of fluid flow from an orifice outlet, and its ability for the jet to attach to a flow boundary, or top wall.